Citation Nr: 0105704	
Decision Date: 02/27/01    Archive Date: 03/02/01	

DOCKET NO.  99-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from July 1953 to October 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises of 
the Regional Office (RO) in Atlanta, Georgia.


REMAND

A review of the record reflects that the veteran was notified 
of an overpayment in the calculated amount of $2,907.10 by 
official letter dated May 13, 1999.  The statement of the 
case, issued in November 1999, indicates that the veteran was 
notified of an additional overpayment in the calculated 
amount of $5,477.30 by official letter dated in November 
1999.  The total overpayment is in the calculated amount of 
$8,384.40.

In statements, received in August 1999 and December 1999, the 
veteran indicated his belief that his income had been 
computed incorrectly, noting his belief that his unreimbursed 
medical expenses had not been considered and his belief that 
his spouse's income should not have been counted because they 
were not living together as husband and wife from October 
1993 until October 1997.  It is noted that the initial 
overpayment, in the calculated amount of $2,907.10, was 
created because of the veteran's receipt of greater Social 
Security benefits and the second overpayment, in the 
calculated amount of $5,477.30, was created as a result of 
consideration of income that was earned by the veteran and 
his spouse.  

The Board concludes that the August and December 1999 
communications from the veteran may be construed as notices 
of disagreement with whether or not each overpayment was 
properly created.  See Gallegos v. Gober, 10 Vet. App. 50, 
52, 58 (2000).  Where there is a notice of disagreement, a 
remand, not referral, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 38 (1999).

The issues of whether the overpayment was properly created 
and of whether the recovery of the overpayment should be 
waived are inextricably intertwined, and therefore, the RO 
must adjudicate the former issue before the Board can review 
either issue.  Smith v. Derwinski, 1 Vet. App. 267, 275, 278 
(1991); Schaper v. Derwinski, 1 Vet. App. 430, 436-37 (1991).

An August 1999 VA letter refers to a July 27, 1999 statement, 
signed by the veteran, verifying his receipt of earned income 
in 1996.  This statement does not appear to be of record.  
Further, the spouse's income appears to have been determined 
through a income verification match (IVM).  The IVM folder 
contains the supporting documentation for the amount of 
income used in determining the veteran's countable income for 
VA pension purposes.  In the event the case is returned to 
the Board, the IVM file should be forwarded with the claims 
file in accordance with applicable procedures.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and request that they 
provide information concerning all 
unreimbursed medical expenses the veteran 
paid from January 1, 1996, through 
October 1999.

2.  The RO should associate the July 27, 
1999, statement, signed by the veteran, 
verifying his earned income in 1996 with 
the claims file.  In the event the case 
is returned to the Board, any IVM file 
should be forwarded with the claims file 
in accordance with applicable procedures.  
If for some reason the IVM folder is 
unavailable, the RO should so state that 
fact and the reason therefor for the 
record.  The RO's attention is directed 
to VA General Counsel's Opinion, dated 
November 14, 1995, VAOPGCADV 29-95, for 
the authority of the Board to review the 
folder and for guidelines to be 
implemented in the safeguarding of the 
IVM folder in its transmittal to the 
Board.

3.  The RO should review the income 
figures and the claims folder and 
complete a full audit for the entire 
period covered by the overpayment, which 
fully justifies the amounts charged and 
informs the veteran and his 
representative of the findings.

4. The RO should issue a statement of the 
case addressing the issue of whether the 
overpayment was properly created.  All 
appropriate appellate procedures should 
then be followed.

5.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), have been 
complied with, the RO should adjudicate 
the issue of whether the veteran is 
entitled to waiver of recovery of the 
overpayment.

6.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

